        Case 3:19-cv-00486-JWD-SDJ             Document 32       07/16/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA



DAVID HAMILTON (#108298)
                                                             CIVIL ACTION NO.
VERSUS
                                                             19-486-JWD-SDJ
MELVIN GROOMS, ET AL.

                                           OPINION

       After independently reviewing the entire record in this case and for the reasons set forth in

     the Magistrate Judge's Report dated July 1, 2020, to which an objection was filed (Doc. 31);

       IT IS ORDERED that the Motion for Summary Judgment (Doc 22) is GRANTED and

that Hamilton’s claims against Melvin Grooms, Shannon DeMarrs, Adam Hayes, Luke Rheams,

and Jeff Franklin are DISMISSED, WITHOUT PREJUDICE, for failure of Hamilton to exhaust

administrative remedies pursuant to 42 U.S.C. § 1997e.

       IT IS FURTHER ORDERED that Hamilton’s claims against Unknown Barnett is

DISMISSED, WITHOUT PREJUDICE, for failure of Hamilton to exhaust administrative

remedies pursuant to 42 U.S.C. § 1997e.

       IT IS FURTHER ORDERED that Hamilton’s Motion to Delay Consideration of the

Defendant’s Summary Judgment Until the Completion of Discovery, (Doc. 25) is DENIED.

       IT IS FURTHER ORDERED that the remaining pending Motions (Docs. 20 and 23) are

DENIED AS MOOT.

       Signed in Baton Rouge, Louisiana, on July 16, 2020.

                                                S
                                        JUDGE JOHN W. deGRAVELLES
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA
